PUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


GEORGE CALE BUCKNER,                  
             Petitioner-Appellant,
                v.
                                                No. 05-14
MARVIN POLK, Warden, Central
Prison, Raleigh, North Carolina,
               Respondent-Appellee.
                                      
           Appeal from the United States District Court
     for the Western District of North Carolina, at Charlotte.
              Richard L. Voorhees, District Judge.
                        (CA-03-28-3-V)

                     Argued: January 31, 2006

                      Decided: June 26, 2006

   Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.



Affirmed by published opinion. Judge Duncan wrote the majority
opinion, in which Judge Shedd joined. Judge Gregory wrote a sepa-
rate opinion concurring in part and dissenting in part.


                           COUNSEL

ARGUED: E. Fitzgerald Parnell, III, POYNER & SPRUILL, L.L.P.,
Charlotte, North Carolina, for Appellant. Steven Franklin Bryant,
Assistant Attorney General, NORTH CAROLINA DEPARTMENT
OF JUSTICE, Raleigh, North Carolina, for Appellee. ON BRIEF:
Joseph E. Zeszotarski, Jr., POYNER & SPRUILL, L.L.P., Raleigh,
2                          BUCKNER v. POLK
North Carolina, for Appellant. Roy Cooper, Attorney General of
North Carolina, Raleigh, North Carolina, for Appellee.


                             OPINION

DUNCAN, Circuit Judge:

   George "Cale" Buckner petitions this court for review of the dis-
trict court’s denial of his petition under 28 U.S.C. § 2254 for relief
from his North Carolina first-degree murder conviction and death sen-
tence. For the reasons that follow, we affirm.

                                  I.

   On February 19, 1992, in Gaston County, North Carolina, Buck-
ner’s friends Dennis Eason and Anthony Cathcart drove Buckner and
another friend, Jamie Bivens, to the home of Eddie Dow and left them
there to wait for Dow. Dow was subsequently robbed and murdered
in front of his home, killed by three shots fired from an SKS rifle
belonging to Buckner’s brother.

   A few days after the murder, Buckner came to the police station for
questioning at the request of police. The officers left him alone in an
unlocked office for several hours, during which time he fell asleep.
Officers eventually returned to question Buckner, telling him that
Bivens had identified Buckner as Dow’s killer. Buckner responded
that he had not killed anyone and requested to speak with his lawyer
before making a statement. The police ceased their questions, arrested
him, did not read him his Miranda rights, and did not contact the law-
yer whom Buckner had requested.

   Buckner was charged with, among other crimes, first-degree mur-
der. At his trial, Buckner testified that Bivens had murdered Dow and
that he had been present only to gather, in his capacity as a police
informant, information about Dow’s drug activities. By contrast,
Bivens, Eason, and Cathcart testified that Buckner had been the
shooter. In its closing argument, the state challenged Buckner’s ver-
sion of the events by alluding to his failure to name Bivens as the
                              BUCKNER v. POLK                              3
killer immediately after the crime, during his brief questioning at the
police station, or during his pre-trial incarceration when he was writ-
ing to law enforcement authorities across North Carolina to offer
information about other defendants and crimes about which he had
knowledge.1 The jury convicted Buckner of first-degree murder under
  1
   In reference to Buckner’s silence immediately after the crime and
after police questioning about the murder, the prosecutor asked the jury:
      Why doesn’t he tell the police? Why doesn’t Mr. Buckner say
      anything to the police? He doesn’t give a statement. When the
      police come to him and say, you know, "Jamie’s over there, says
      you’re the trigger man," he says, "I didn’t shoot anybody; I don’t
      know anything." Put yourself in that position. You didn’t do a
      murder and someone accuses you. What’s the first words out of
      your mouth if you know who the murderer was? The person’s
      name. Why is Mr. Buckner not saying, "Jamie Bivens did the
      shooting"? Because Jamie Bivens didn’t do the shooting.
(J.A. at 342.) The prosecutor continued, saying "[the police] tried to talk
to Mr. Buckner, but he didn’t want to talk to them." (J.A. at 348.)
  In reference to Buckner’s silence when he was at the police station
awaiting questioning, the prosecutor told the jury:
      That Sunday, when Jamie Bivens tells what Mr. Buckner did,
      when Jamie Bivens goes out to the scene and starts showing
      them where evidence was at, Cale Buckner could’ve done the
      same thing. Cale Buckner could’ve made a statement saying
      Jamie Bivens was the person who did the shooting. Cale Buck-
      ner could’ve volunteered to go out and show where evidence
      was. He didn’t; he didn’t. And how do you know he’s the trigger
      man, Ladies and Gentlemen? Think about this; think about this.
      Put yourself in the role of Mr. Bivens or Mr. Buckner. You were
      out there, whether you did the shooting or you participated. The
      police are waiting for you when you arrive back at the house;
      they said they want to talk to you about Eddie Dow’s death. And
      you go to the county police department and what’s going to be
      your reaction? Your heart’s going to be racing because you knew
      . . . you were out there at the scene. You’re going to be nervous
      about what’s going to happen, especially if you’re the one who’s
      just along for the ride. But what does Mr. Buckner do? Does he
      show his concern? He falls asleep. Mr. Cool, Mr. Confident, Mr.
      Big-Time Police Informant, doesn’t have a thing to worry about.
4                           BUCKNER v. POLK
alternate theories of felony murder, lying in wait, and premeditation
and deliberation. The trial court imposed the jury’s recommended
sentence of death.

   After exhausting his direct appeal, Buckner began his state collat-
eral post-conviction appeals, which in North Carolina are brought via
a Motion for Appropriate Relief ("MAR") in the Superior Court
("MAR court"). The MAR court denied relief and the North Carolina
Supreme Court affirmed that decision. Buckner then turned to the fed-
eral courts, filing a § 2254 petition for habeas relief based on several
alleged points of error concerning his conviction and sentence. The
district court denied the petition in its entirety but granted a certificate
of appealability on Buckner’s Fifth Amendment claim concerning the
state’s reference during its closing argument to Buckner’s post-arrest,
pre-Miranda silence. This court expanded the certificate to include
two additional claims: 1) actual innocence based on new evidence
purporting to show that Bivens, not Buckner, was the shooter, and 2)
ineffective assistance of counsel at sentencing.2

    He thinks he’s got it all wrapped up, so he goes to sleep. The
    person who didn’t do the killing is going to be real nervous; he
    ain’t going to be falling asleep. The person who didn’t do the
    killing or . . . wasn’t the trigger man is going to want his mes-
    sage told to the police. Mr. Buckner didn’t tell them.
(J.A. at 343-45.)
  In reference to evidence that while he was awaiting trial Buckner
wrote to the police about other crimes, the prosecutor told the jury:
    [H]e writes all those authorities, Dare County, Alleghany
    County, Nash County, Forsyth, Pitt, you know, where — never
    wrote Gaston County to say Jamie Bivens really did the shoot-
    ing. He’s got all that time to write all these other counties and
    he never writes and says Jamie Bivens did the shooting, because
    Jamie Bivens didn’t do the shooting.
(J.A. at 341.)
   2
     After Buckner’s attorneys filed his petition to expand the certificate
of appealability, Buckner wrote this court to request that we also con-
sider his claim that his state court conviction violated the Fifth Amend-
ment grand jury clause because his indictment listed the elements of
second-degree murder, but he was convicted of first-degree murder. We
declined to grant a certificate of appealability as to that issue.
                            BUCKNER v. POLK                              5
                                    II.

   This court reviews de novo the district court’s denial of Buckner’s
petition for a writ of habeas corpus. See Conner v. Polk, 407 F.3d
198, 204 (4th Cir. 2005), cert. denied, 164 L. Ed. 2d 135 (2006). The
Anti-Terrorism and Effective Death Penalty Act ("AEDPA"), 28
U.S.C. § 2254 (2000), governs this court’s consideration of Buckner’s
challenges to his state conviction and sentence, each of which has
already been adjudicated on the merits in state court.

   Under the AEDPA’s deferential standard of review, a state court’s
adjudication of questions of law warrants issuance of the writ only if
such adjudication was "contrary to, or involved an unreasonable
application of, clearly established Federal law, as determined by the
Supreme Court" or if it was "based on an unreasonable determination
of the facts in light of the evidence presented in the State court pro-
ceeding." § 2254(d)(1)-(2). A decision is "contrary to" clearly estab-
lished federal law if it either applies a legal rule that contradicts prior
Supreme Court holdings or reaches a conclusion different from that
of the Supreme Court "on a set of materially indistinguishable facts."
Williams v. Taylor, 529 U.S. 362, 412-13 (2000). A decision is an
"unreasonable application" of clearly established federal law if it "un-
reasonably applies" a Supreme Court precedent to the facts of the
petitioner’s claim. Id. at 413.

   In deciding whether a petitioner has demonstrated the deficiency of
the state court adjudication under § 2254(d), federal courts must pre-
sume state court findings of fact to be correct unless the petitioner
rebuts that presumption by clear and convincing evidence.
§ 2254(e)(1).

                                   III.

   Buckner first requests habeas relief based upon new evidence that
he claims proves his actual innocence of masterminding the robbery
and shooting Dow. The MAR court summarily denied this claim on
state law grounds without consideration of its possible federal consti-
tutional dimensions. The district court denied the claim, concluding
that it was not cognizable on federal habeas review. We also deny
relief.
6                          BUCKNER v. POLK
                                  A.

   At the MAR hearing, Buckner offered affidavits and testimony
from jailhouse informants who claimed that Bivens, Eason, and Cath-
cart all named Bivens as the person who had planned the robbery and
shot Dow. Buckner also offered the testimony of an eyewitness who
claimed that, when she saw Bivens a few hours after the robbery and
murder, Bivens looked agitated and declared that he had "got [him]
a piece" of Dow. (J.A. at 86.) He claims that this new evidence dem-
onstrates his actual innocence of facts necessary to sustain his convic-
tion and sentence.

   Habeas petitioners may use an actual innocence claim to excuse the
procedural default of a separate constitutional claim upon which they
request habeas relief. Murray v. Carrier, 477 U.S. 478, 496 (1986)
("[When] a constitutional violation has probably resulted in the con-
viction of one who is actually innocent, a federal habeas court may
grant the writ even in the absence of a showing of cause for the proce-
dural default."); see also Reid v. True, 349 F.3d 788, 806 (4th Cir.
2003). These so-called "gateway" innocence claims may be based
upon evidence of the petitioner’s innocence of the crime for which he
was convicted, see, e.g., Schlup v. Delo, 513 U.S. 298, 326-27 (1995),
or of the sentencing factors that rendered him eligible for the death
penalty, see, e.g., Sawyer v. Whitley, 505 U.S. 333, 350 (1992).

   However, as the district court recognized, the Supreme Court has
strongly suggested that claims of actual innocence standing alone do
not serve as an independent basis for habeas relief: "Claims of actual
innocence based on newly discovered evidence have never been held
to state a ground for federal habeas relief absent an independent con-
stitutional violation occurring in the underlying state criminal pro-
ceeding." Herrera v. Collins, 506 U.S. 390, 400 (1993). Citing
Herrera, in Rouse v. Lee, 339 F.3d 238, 255 (4th Cir. 2003), this court
noted that "claims of actual innocence are not grounds for habeas
relief even in a capital case."

   While acknowledging authority to the contrary, Buckner neverthe-
less contends that the point is subject to debate. According to Buck-
ner, Herrera does not completely foreclose free-standing claims of
actual innocence. We need not address the issue here, however. As
                            BUCKNER v. POLK                               7
the Supreme Court has suggested, and Buckner recognizes, if free-
standing actual innocence claims were cognizable on federal habeas
review, "the threshold showing for such an assumed right would nec-
essarily be extraordinarily high." Herrera, 506 U.S. at 417. On the
facts before us, Buckner has failed to meet even the presumptively
less stringent standard of proof by which gateway innocence claims
are measured.

                                    B.

   Buckner’s new evidence does not establish his actual innocence of
first-degree murder. Petitioners who wish to use a claim of actual
innocence as a gateway to raising an otherwise defaulted constitu-
tional claim must demonstrate by a preponderance of the evidence
that a reasonable juror could not have convicted the petitioner in light
of the new evidence. See Schlup, 513 U.S. at 327. The jury found
Buckner guilty of first-degree murder under three separate theories,
including felony murder.3 As the district court recognized, Buckner’s
"evidence speaks only to whether he or Bivens pulled the trigger; it
has no bearing upon the evidence presented at trial that [he] was an
active and willing participant in the robbery of Eddie Dow." (J.A. at
749.) New evidence that merely undermines the state’s theory of the
case but does not rebut specific jury findings of guilt is insufficient
to demonstrate actual innocence. See Herrera, 506 U.S. at 418-19.
Because Buckner was convicted under a theory of felony murder and
has provided no evidence contradicting his guilt of Dow’s robbery or
the connection between that robbery and Dow’s death, he has not
stated a viable free-standing claim of actual innocence of first-degree
murder.

                                    C.

  Similarly, Buckner’s new evidence does not demonstrate his inno-
cence of capital felony murder. Felony murder is a capital crime only
  3
    North Carolina law defines the felony murder theory by reference to
the defendant’s participation in a predicate felony. See N.C. Gen. Stat.
§ 14-17 (2005) ("A murder . . . which shall be committed in the perpetra-
tion or attempted perpetration of any . . . robbery . . . [is] murder in the
first degree . . . .").
8                           BUCKNER v. POLK
if the defendant killed, intended to kill, intended that a killing take
place or that lethal force be employed, or participated so significantly
in the underlying felony that he exhibited reckless indifference to
human life. Enmund v. Florida, 458 U.S. 782, 797 (1982); Tison v.
Arizona, 481 U.S. 137, 158 (1987). The jury’s sentencing recommen-
dation of death in this case was predicated upon its threshold finding
that one or more of these capital felony murder factors applied to
Buckner. In the context of capital sentencing, a viable gateway inno-
cence claim demonstrates by clear and convincing evidence that, but
for the defaulted constitutional error, no reasonable juror would have
found the petitioner eligible for the death penalty. See Sawyer, 505
U.S. at 350. In other words, the new evidence must establish by clear
and convincing evidence Buckner’s innocence of any sentencing fac-
tor that made him eligible for capital punishment.4

   Buckner’s new evidence, if credible, might demonstrate his inno-
cence of killing, intending to kill, intending that a killing take place,
or intending that lethal force be employed. However, even assuming
that the new evidence conclusively shows that Bivens planned the
robbery and shot Dow, it does not show that no reasonable juror could
have found that Buckner’s participation in the robbery rose to the
level of reckless indifference to human life. The jury heard evidence,
none of which the new evidence contradicts, that Buckner was aware
of Bivens’ plan to rob Dow, that he was present at the robbery and
murder, that he participated in the robbery, that he helped to conceal
the crime by disposing of evidence, and that, despite having time and
    4
    Though Buckner’s new evidence of actual innocence might also have
affected the jury’s determination that the mitigating evidence did not out-
weigh the aggravating factors, the addition of more persuasive mitigation
evidence would not have made Buckner constitutionally ineligible for the
death penalty. Albeit in the context of a gateway innocence claim, the
Supreme Court has rejected an invitation to expand the actual innocence
standard to include demonstrations that new mitigating evidence makes
it unlikely that the jury would have opted for death. See Sawyer, 505
U.S. at 343-47. Given the Court’s indication that free-standing actual
innocence claims, if cognizable at all on federal habeas review, would be
subject to even higher standards of proof than their gateway counterparts,
see Herrera, 506 U.S. at 417, we cannot conclude that the new evi-
dence’s speculative effect on the jury’s sentencing recommendation pro-
vides a basis for habeas relief.
                           BUCKNER v. POLK                            9
opportunity to do so, he did not report the crime to the police. This
evidence is sufficient to support a jury finding that Buckner’s partici-
pation in Dow’s robbery constituted reckless indifference to human
life. See, e.g., Tison, 481 U.S. at 151-52; 157-58 (defendants who
knew beforehand that their accomplices were likely to commit mur-
der, who robbed the victims at their accomplices’ direction, and who
stood by while the murders were committed were guilty of capital fel-
ony murder). We therefore find Buckner’s new evidence insufficient
to demonstrate his actual innocence of capital felony murder.

                                  IV.

   Buckner next requests habeas relief based on his argument that he
received ineffective assistance of counsel during the sentencing phase
of his trial. The MAR court denied this claim after a hearing. The dis-
trict court also denied relief, as do we.

                                  A.

   Buckner claims that his counsel failed to investigate, discover,
develop, and present mitigating evidence that might have convinced
the jury not to recommend a death sentence. To demonstrate that he
received ineffective assistance of counsel at his sentencing, Buckner
must show that (1) his attorney’s performance "fell below an objec-
tive standard of reasonableness" and (2) a reasonable probability
exists that, but for the deficient performance, he would not have been
sentenced to death. Strickland v. Washington, 466 U.S. 668, 687-88,
694 (1984). Even assuming, without deciding, that the performance
of Buckner’s trial counsel was unreasonable, we agree with the MAR
court that Buckner has not demonstrated the requisite prejudice.

                                  B.

   Under the first prong of Strickland, Buckner must show that his
counsel’s performance at sentencing "fell below an objective standard
of reasonableness" based on the situation at the time rather than on
hindsight. Strickland, 466 U.S. at 688-90. Counsel’s conduct is gener-
ally presumed to be a reasonable strategic choice, but is not reason-
able to the extent that the choice of strategy does not rely upon either
10                          BUCKNER v. POLK
a full investigation of the law and facts or an abbreviated investiga-
tion of the law and facts limited only by "reasonable professional
judgments." Id. at 690-91.

   Buckner claims that his lead counsel for the sentencing phase of
the trial, David Childers, spent an unreasonably short amount of time
preparing for sentencing and consequently failed to uncover and pre-
sent to the jury mitigating factors concerning his background and
mental health. At the MAR hearing, Childers testified that he con-
ducted "the bulk" of his work for the sentencing phase beginning
approximately one and one-half months before trial. (J.A. at 135.) He
also explained that he had initially focused his efforts on developing
evidence that Buckner was not the shooter and that he turned his
attention to preparing mitigation evidence during the guilt phase of
the trial, only one week before the sentencing phase began. Finally,
during this time Childers was also solely responsible for responding
to an IRS deficiency investigation that had the potential to put his law
partnership out of business and "take everything [he] had." (J.A. at
129.) Childers was consumed by his efforts to secure a loan to pay
the partnership’s sizeable tax bill, to meet with the IRS investigators,
and to juggle the partnership’s other unpaid bills.

   Accepting Childers’ statement that the bulk of the work in prepara-
tion for mitigation occurred during the week that he was also partici-
pating in the guilt phase of the trial and handling his partnership’s IRS
difficulties, his efforts were certainly less than optimal. Strategies
based upon counsel’s unreasonably short preparation time rather than
upon reasoned professional judgment can, in some circumstances,
constitute deficient performance of counsel under the Strickland stan-
dard. See Wiggins v. Smith, 539 U.S. 510, 526 (2003) (finding inef-
fective assistance of counsel in part because inattention rather than
professional judgment guided counsel’s conduct).5 Because we hold
that Buckner was not prejudiced by Childers’ lack of preparation,
  5
   We nevertheless recognize the constraints under which Childers was
compelled to function. The record shows that he attempted to withdraw
as Buckner’s counsel when it became clear that his partnership’s finan-
cial difficulties would unacceptably interfere with his representation, but
the state trial court denied his motion.
                              BUCKNER v. POLK                               11
however, we need not decide whether his performance was constitu-
tionally deficient.6
  6
   Our conclusion with respect to the prejudice prong of the Strickland
standard obviates the need to decide the reasonableness prong. In light
of our respected colleague’s expansive dissent, however, we feel com-
pelled to point to other evidence of record, considered by the MAR court,
that more fully reflects counsel’s efforts.
  First, the MAR court heard evidence that, while Buckner’s counsel did
most of his mitigation work during the final week of the guilty phase of
the trial, he did begin his mitigation efforts, at least generally, in the late
spring or summer of 1992, approximately fifteen months before Buck-
ner’s trial began in September of 1993.
   Moreover, while Childers certainly could have done more, the dis-
sent’s assertion that his conduct "fell far below an objective standard of
reasonableness," infra p. 36, is hard to reconcile with the MAR court’s
extensive findings of fact, which we must presume to be correct unless
rebutted by clear and convincing evidence. See § 2254(e)(1). The MAR
court found that, during Childers’ mitigation preparation, he met with
individuals at the North Carolina Center for Death Penalty Litigation and
hired a psychologist to interview Buckner. That psychologist failed to
obtain any information because of Buckner’s repeated refusals to cooper-
ate and insistence that he had no mental or emotional problems and that
no events in his childhood had adversely affected him. Buckner’s other
attorney, a Mr. Bell, had a lengthy relationship with Buckner and did not
see any evidence of mental or medical problems. The MAR court also
heard evidence that, despite those rebuffs, Childers made further efforts
to obtain a psychological evaluation and that he ultimately succeeded in
obtaining a pretrial evaluation. At counsel’s request, the trial court also
appointed an investigator to assist in obtaining interviews to develop mit-
igation evidence. After a full review of the facts, including those specifi-
cally found by the MAR court, we question the dissent’s assertion that
clearly established Supreme Court precedent requires more.
  Further, as the MAR court found, Childers did not present psychologi-
cal mitigating evidence for a variety of reasons, some of them strategic.
Defense counsel developed evidence from the defendant and his own
family that he was raised by caring parents and was neither mentally nor
emotionally abused. Finally, and perhaps most significantly, the MAR
court concluded that presenting evidence of Buckner’s mental problems
would have run counter to the defense theory during the guilt phase that
he had been "an extremely competent informant who survived in a highly
dangerous world of ‘police informants.’" (J.A. at 453.) Strickland clearly
12                          BUCKNER v. POLK
                                   C.

   The second prong of the Strickland standard compels Buckner to
demonstrate a "reasonable probability," or by somewhat less than a
preponderance of the evidence, that, but for the alleged constitutional
deficiency in Childers’ representation, he would not have been sen-
tenced to death. Strickland, 466 U.S. at 694. A reasonable probability
that, despite Buckner’s legal eligibility for the death penalty, one juror
considering the original and newly raised evidence together would
have voted for life imprisonment satisfies this standard. See Wiggins,
539 U.S. at 536-37. To recommend death over life imprisonment,
North Carolina juries must unanimously find that mitigating factors
do not outweigh aggravating factors.7 N.C. Gen. Stat. § 15A-2000(c)
(2005). Buckner therefore must demonstrate a reasonable probability
that at least one juror would have found that his new mitigating evi-
dence, combined with the existing mitigating evidence, outweighed
the aggravating circumstances surrounding Dow’s death.

   Even if on de novo review we might strike a different balance con-
cerning the relative weight of the aggravating and mitigating evi-
dence, we may not disturb the MAR court’s conclusion that Buckner
did not demonstrate prejudice unless we find that conclusion to be
unreasonable in light of clearly established Supreme Court precedent
or in light of the evidence before the MAR court. See § 2254(d)(1)-
(2). When determining whether Buckner has satisfied one of these
two standards, we must presume the MAR court’s factual findings to
be correct unless Buckner provides clear and convincing evidence to
the contrary. See § 2254(e)(1).

instructs us as to the inappropriateness of second-guessing decisions
regarding trial strategy. 466 U.S. at 690 ("[Courts] should recognize that
counsel is strongly presumed to have rendered adequate assistance and
made all significant decisions in the exercise of reasoned professional
judgment. . . . [S]trategic choices made after thorough investigation of
law and facts relevant to plausible options are virtually unchallengeable
. . . .").
   7
     Though not directly relevant to our analysis of Buckner’s burden of
proof, capital juries in North Carolina must also unanimously find that
the aggravating factors are "sufficiently substantial" to warrant a sen-
tence of death. N.C. Gen. Stat. § 15A-2000(c) (2005).
                           BUCKNER v. POLK                           13
   At the MAR proceedings and before the district court, Buckner
argued that Childers’ mitigation presentation had prejudiced him
because it did not include a fuller treatment of the difficult circum-
stances of his childhood and how those circumstances had helped to
shape his emotional immaturity. He supported this claim with affida-
vits from Cynthia Maxwell, a mitigation specialist; Nathan Strahl, a
psychiatrist; and Claudia Coleman, a psychologist. According to
Buckner, these affidavits detailed the mitigation evidence that
Childers could have discovered had he devoted a reasonable amount
of time to preparation and made reasonable decisions in response to
the information that he did uncover. In short, Buckner claimed that
these affidavits established a reasonable probability that he would
have received a life sentence absent Childers’ errors.

   The MAR court determined that the Maxwell, Strahl, and Coleman
affidavits were "not credible" because Buckner and his family were
"now motivated to take a different tact [sic] by an imposed sentence
of death." (J.A. at 453.) The dissent posits that the MAR court mis-
takenly discounted the affidavits’ credibility, arguing that counsel’s
failure to impress upon Buckner and his family the importance of
cooperating with the mitigation investigation, not their belief in the
truth of their original statements, was responsible for the delay in
uncovering the new information. He concludes that the MAR court
rejected the affidavits "simply because they relied on information
obtained from Buckner and his family following his conviction."
Infra p. 44.

   This conclusion has no apparent basis in the record. The MAR
court did not reject the Maxwell, Strahl, and Coleman affidavits
because the information upon which they were based was gathered
after his conviction, but because the same people who provided that
new information had provided directly contradictory stories to coun-
sel prior to and at trial. The MAR court found that Buckner had told
his counsel that he had no mental or emotional problems, that Buck-
ner repeatedly refused to cooperate with evaluating psychologists, and
that he "was adamant . . . that the tragedies in his life did not affect
him mentally or emotionally." (J.A. at 453.) It further concluded that
counsel’s background investigation uncovered evidence that Buckner
was not abused as a child and that he "was raised by loving parents."
Id. In addition, the MAR court found that one of Buckner’s attorneys,
14                          BUCKNER v. POLK
"who had a long-standing relationship with [Buckner], did not see any
evidence of medical or mental problems." (J.A. at 453.) Finally,
Buckner’s mother testified at sentencing that Buckner had a good
childhood relationship with his father and that nothing marked Buck-
ner’s childhood as particularly difficult. Buckner has made little
attempt to explain why his and his family’s stories have changed or
why the newly minted versions of Buckner’s childhood and mental
health are more reliable than the originals. Indeed, he has argued only
that he and his family did not fully understand the gravity of the situa-
tion prior to trial. This lone argument, coupled with the absence of
any explanation for the contradictory stories, suggests that the MAR
court’s credibility finding was in fact correct. Even drawing only
favorable inferences from his argument, we cannot say that these
inferences rebut the state court’s credibility finding by clear and con-
vincing evidence.8

   Further, even if we could surmount the barrier of the MAR court’s
adverse credibility finding to consider the new information in the affi-
davits, we think that neither Strickland nor its Supreme Court progeny
contravene the MAR court’s conclusion that Buckner suffered no
constitutionally cognizable prejudice from Childers’ representation.
Indeed, an examination of the proffered evidence suggests that it dif-
fers primarily in degree rather than in kind from the evidence that
Childers presented.

  The Maxwell affidavit recounts several aspects of Buckner’s child-
hood and young adulthood that Childers did not raise or raised in less
detail during sentencing. For example, it describes general neglect
and emotional abuse by both parents, Buckner’s father’s physical
abuse of his mother when Buckner was a child, his mother’s alcohol-
ism during his childhood, his mother’s rumored sexual relationship
with a female friend who lived with the family during his adoles-
  8
    The dissent asserts that Buckner and his family’s contradictory state-
ments do not necessarily undermine the credibility of the affidavits
because neither Buckner nor any member of his family is a mental health
expert, but fails to recognize that, under AEDPA, our task is not to
decide the credibility issue de novo but to determine whether Buckner
has produced clear and convincing evidence that the MAR court’s reso-
lution of that issue was incorrect.
                            BUCKNER v. POLK                              15
cence, his lack of regular medical and dental care as a child, the death
of his father in 1991, and his mother’s diagnosis of ovarian cancer.
Maxwell also recounted in detail the story of the death of Buckner’s
brother in the house fire, the injury of his father in the fire, and the
father’s inability to save the younger brother. As a result of witness-
ing these events, according to Maxwell, Buckner developed night-
mares and a sleepwalking disorder for which he received no mental
health care or counseling.

   The Strahl affidavit opined that at the time of Dow’s murder Buck-
ner had the emotional maturity of a twelve-year-old. Strahl also
asserted that Buckner lacked mature reasoning and decision-making
skills, that he harbored a need for acceptance and was easily influ-
enced by others, and that these emotional deficiencies "contributed
materially" to Buckner’s involvement in Dow’s death. (J.A. at 293.)
Strahl concluded that, with treatment, Buckner could ameliorate these
problems and become a constructive individual. The Coleman affida-
vit contains findings similar to those in the Maxwell and Strahl affida-
vits.9

   In determining that Childers’ performance at sentencing did not
prejudice Buckner, the MAR court pointed to the existing mitigation
evidence touching on various aspects of Buckner’s life, from his fam-
ily history to his activities as a police informant. Childers portrayed
Buckner as the product of a troubled home, whose father had a history
of alcohol abuse and whose brother died in a house fire when Buckner
was young. He presented evidence of Buckner’s personality and val-
ues, including testimony describing him as a person who "[gets] along
well with others," who "especially [likes] children," and who was a
hard-working employee. Childers also detailed Buckner’s assistance
in the prosecution of several people for criminal offenses, including
murder. By contrast, the MAR court found that the state had pre-
sented "overwhelming evidence" in support of a sentence of death.10
(J.A. at 454.)
   9
     Large portions of the Coleman and Maxwell affidavits share identical
language. It is clear that one of the affiants borrowed heavily from the
statements of the other, a fact that lends weight to the MAR court’s find-
ing that the purportedly independent professional opinions expressed in
these affidavits were not credible.
   10
      In hypothesizing about the existence of prejudice, the dissent asserts
that "this was not an open-and-shut case of overwhelming guilt," infra
16                          BUCKNER v. POLK
   Although Buckner and the dissent disagree with the MAR court’s
conclusion that Buckner suffered no prejudice, neither has shown that
this conclusion was unreasonable in light of clearly established
Supreme Court precedent. A review of the decisions in which preju-
dice has been found presents a stark contrast with the type of evidence
presented by Buckner. In Williams, for example, the Supreme Court
found prejudice from counsel’s failure to present at sentencing any
evidence of the defendant’s "nightmarish childhood," which included
a home littered with urine, feces, and trash; lack of basic hygienic
care from his parents; the imprisonment of both alcoholic parents for
criminal neglect of the defendant and his siblings; severe and repeated
physical abuse of the defendant by the defendant’s father; and two
years in the custody of social services during which he spent time in
an abusive foster home. 529 U.S. at 395 & n.19. Though the prosecu-
tion had presented extensive evidence of the defendant’s potential for
future dangerousness, including expert testimony and his criminal his-
tory of armed robbery, burglary, grand larceny, violent assaults on
elderly victims, and arson, the Court found that this new evidence, in
conjunction with the existing evidence detailing the defendant’s
actions alerting police to his crime and cooperating with the investiga-
tion, could have altered the jury’s "appraisal of [the defendant’s]
moral culpability." Id. at 398.

   The Court in Wiggins similarly found prejudice from counsel’s
failure to alert the jury to defendant’s borderline mental retardation

p. 44, suggesting that the evidence in aggravation was so paltry that the
MAR court was unreasonable to conclude that Buckner’s new mitigating
evidence did not satisfy Strickland. The dissent predicates this specula-
tion upon the fact that at least one juror noted the involvement of two
people in the murder as a mitigating factor.
   In addition to ignoring the MAR court’s assessment that the evidence
in aggravation was "overwhelming," the dissent’s argument founders
completely upon the fact that the jury found Buckner guilty of first-
degree murder under a theory of felony murder, which, as we have noted,
is a capital offense under North Carolina law. § 14-17. The jury’s finding
that another person (presumably Bivens) in addition to Buckner had been
involved in the murder does nothing to undermine the evidence of the
circumstances surrounding Buckner’s commission of felony murder.
                           BUCKNER v. POLK                            17
and severe childhood physical and sexual abuse, which included
neglect by his alcoholic mother, who would abandon him for days
during which he would beg for food and eat paint chips and garbage;
beatings for breaking into his mother’s locked kitchen; hospitalization
after his mother had forced his hand against a hot stove; physical
abuse by two different foster mothers; repeated rapes and molestation
by a foster father; multiple gang rapes by a third foster mother’s sons;
sexual abuse by a Job Corps supervisor; and homelessness during a
period of his adolescence. 539 U.S. at 516-17, 534-35. Weighing this
new evidence and the existing evidence of the defendant’s lack of a
criminal history against the details of the defendant’s murder of an
elderly woman, the Court found that the defendant was prejudiced by
counsel’s unreasonable performance. Id. at 534-38.

   The Maxwell and Coleman affidavits discussing Buckner portray
a childhood marked by dysfunctional relationships and sub-optimal
care. Even taken as true, however, they do not describe the type of
severe and prolonged child abuse and profound psychological distur-
bances that were present in Wiggins and Williams. Similarly, the
Strahl and Coleman affidavits opine that Buckner had the emotional
maturity of a twelve-year-old at the time of the crime and that this
immaturity led him to make poor decisions that culminated in his par-
ticipation in Dow’s robbery and murder. This evidence nevertheless
does not compare to the borderline mental retardation about which
Wiggins’ jury was not informed.

   Furthermore, this circuit has upheld as not unreasonable state court
applications of Strickland finding no prejudice from counsel’s failure
to introduce evidence adding negligible detail or credibility to miti-
gating factors that counsel had already presented to the jury. McHone
v. Polk, 392 F.3d 691, 709-10 (4th Cir. 2004) (no prejudice from
counsel’s failure to present evidence that as a child petitioner had wit-
nessed his father "regularly inflict brutal beatings" on his mother and
half-sister when counsel had presented evidence that petitioner’s
father had engaged in "violent fights" with his mother); Tucker v.
Ozmint, 350 F.3d 433, 442-43 (4th Cir. 2003) (no prejudice from
counsel’s failure to present evidence undermining prosecution’s argu-
ment that defendant had fabricated his claims of childhood physical
and sexual abuse because prosecution and defense witnesses uni-
formly agreed that petitioner had suffered such abuse).
18                         BUCKNER v. POLK
   On de novo review of a § 2254 claim, we reached a similar conclu-
sion that counsel did not prejudice the petitioner by his failure to pre-
sent additional evidence that was merely cumulative of the existing
case in mitigation. See Moody v. Polk, 408 F.3d 141, 154 (4th Cir.
2005) (no prejudice from counsel’s failure to present more evidence
concerning petitioner’s childhood abuse because one expert and two
family members testified that the abuse claims were accurate and the
prosecution presented no evidence contradicting that testimony), cert.
denied, 126 S. Ct. 1060 (2006).

   To the extent that the Maxwell and Coleman affidavits provide new
detail of the stories of Buckner’s brother’s death and his father’s alco-
holism, we conclude that this new detail is largely cumulative. The
affidavits contend that after the fire Buckner received no counseling
and suffered from nightmares and sleepwalking for a period of time.
They further assert that Buckner’s alcoholic father emotionally
neglected him and that his mother would sometimes take the children
away from the house when his father was drinking. None of these
details adds significant color to the inherently tragic circumstances of
losing a sibling or living with an alcoholic parent. The MAR court
found that Childers had presented both of those issues to the jury. We
are thus unable to conclude that these additional details would have
added measurably to Buckner’s mitigation case.

   Weighing the evidence of Buckner’s history of criminal violence
and of the circumstances surrounding Dow’s murder against the exist-
ing mitigation evidence, Buckner’s jury concluded that the mitigating
circumstances did not outweigh the aggravating circumstances con-
cerning the events of Dow’s robbery and murder. Even assuming
arguendo that the MAR court was wrong to discount Buckner’s new
evidence as unreliable, we cannot say that the MAR court contra-
vened Strickland in concluding that Buckner had not shown a reason-
able probability that a juror would have changed that calculation
based on Buckner’s new evidence. At best, that new evidence paints
a picture of a non-organic emotional immaturity and rounds out the
details of a personal history already presented to the jury.
                             BUCKNER v. POLK                              19
                                     V.

   Finally, Buckner requests habeas relief based upon the state’s clos-
ing arguments referencing his post-arrest silence, which he claims
violated his Fifth Amendment right to be free from self-incrimination.
On direct appeal, the North Carolina Supreme Court found that the
state’s references to Buckner’s silence were for the permissible pur-
pose of impeaching Buckner’s trial testimony and denied the claim.
State v. Buckner, 342 N.C. 198, 237-38 (1995). The district court
denied the claim on the same grounds, as do we.11

   Well-settled law prohibits states from using a defendant’s post-
Miranda silence to impeach that defendant’s testimony providing an
exculpatory version of the events in question. See Doyle v. Ohio, 426
U.S. 610, 619 (1976). However, states may use a defendant’s pre-
Miranda silence, whether it occurred before or after arrest, to do so.
See Fletcher v. Weir, 455 U.S. 603, 607 (1982) (per curiam) (concern-
ing post-arrest, pre-Miranda silence); Jenkins v. Anderson, 447 U.S.
231, 240-41 (1980) (Stevens, J., concurring) (concerning pre-arrest
silence).

  11
    The district court further concluded that, even if the prosecutor’s ref-
erences were construed to be part of the state’s case-in-chief, Buckner’s
claim still lacked merit. It found that, because of the split of authority in
the courts of appeals and the absence of clear Supreme Court authority,
the MAR court’s refusal to prohibit the use of a defendant’s pre-Miranda
silence in the state’s case-in-chief was not an unreasonable application
of Supreme Court precedent and therefore should not be disturbed on
federal habeas review. However, the MAR court merely held the claim
procedurally barred because the North Carolina Supreme Court had
already adjudicated it on direct appeal. For its part, the North Carolina
Supreme Court ruled only on the question of the use of a defendant’s
pre-Miranda silence for the purpose of impeachment; it did not rule on
the alternative question concerning the use of a defendant’s pre-Miranda
silence in the state’s case-in-chief. See Buckner, 342 N.C. at 222-24.
Because we conclude that both the North Carolina Supreme Court and
the district court correctly found the prosecutor’s references to Buckner’s
silence to be in the nature of impeachment, we need not decide whether
the state could have used that silence in its case-in-chief.
20                         BUCKNER v. POLK
   We agree with the MAR court and the district court that the prose-
cutor’s references to Buckner’s silence were for the permissible pur-
pose of impeachment. Through his testimony Buckner attempted to
exculpate himself by claiming that he had been present at Dow’s rob-
bery and murder as a police informant rather than as a participant. His
pre-Miranda refusal to offer his version of the events to the police is
probative of the truthfulness of that testimony. The fact that Buck-
ner’s testimony concerned his guilt does not insulate it from impeach-
ment, even if in the state’s case-in-chief the Fifth Amendment would
bar the impeaching evidence or line of inquiry. See, e.g., Harris v.
New York, 401 U.S. 222, 225-26 (1971) (statements obtained in viola-
tion of Miranda may be used to impeach a defendant’s testimony,
even if that testimony bears "directly on the crimes charged" rather
than on collateral matters).

   Indeed, the Supreme Court’s jurisprudence in this area has princi-
pally involved impeachment targeting the defendant’s exculpatory
testimony, rather than impeachment concerning more collateral mat-
ters. Doyle made clear that, while the state could not use the defen-
dant’s post-Miranda silence to impeach his exculpatory testimony, it
nevertheless could use such evidence to impeach his testimony that
he had not been silent at a particular time. 426 U.S. at 619 n.11.
Fletcher and Jenkins later held that Doyle’s prohibition on the use of
post-Miranda silence does not apply to pre-Miranda silence. 455 U.S.
at 607; 447 U.S. at 241. Because the prosecutor’s closing argument
used Buckner’s pre-Miranda silence to impeach his exculpatory testi-
mony, we find that the prosecutor’s remarks during closing arguments
did not violate the Fifth Amendment.

                                 VI.

  For the foregoing reasons, we affirm the district court’s denial of
Buckner’s petition for relief from his North Carolina conviction and
sentence. The judgment of the district court is

                                                         AFFIRMED.

GREGORY, Circuit Judge, concurring in part and dissenting in part:

   No reasonable defense attorney in a death penalty case would fail
to pursue mental health expert advice when faced with clear signs that
                           BUCKNER v. POLK                            21
the defendant had suffered psychological trauma. The majority con-
cludes, however, that an attorney’s conduct in gathering some facts
suggesting that the defendant suffered psychological trauma, without
developing any expert evidence as to how these events actually
affected the defendant, does not constitute ineffective assistance of
counsel under the Sixth Amendment. Because the majority fails to
appreciate the difference between lay testimony suggesting psycho-
logical trauma and expert testimony establishing actual trauma, as
well as the significance juries have afforded the latter, I respectfully
dissent from Part IV of the majority’s opinion.

                                   I.

  The following is a recitation of the relevant facts underlying Buck-
ner’s ineffective assistance of counsel claim. After Buckner’s indict-
ment for the murder of Eddie Dow on March 3, 1992, the state trial
court appointed Locke R. Bell and David C. Childers to represent
Buckner. Bell assumed primary responsibility for the guilt/innocence
phase of trial, while Childers assumed primary responsibility for the
sentencing phase. Neither attorney had ever tried a capital murder
case. The trial was scheduled to commence on September 7, 1993.

   Over the course of the next year, counsel focused almost exclu-
sively on preparing for the guilt/innocence phase of trial. In fact, dur-
ing that period, the only step related to sentencing that counsel
undertook was sending Buckner to Dorothea Dix Hospital for a pre-
trial mental evaluation in September 1992. Prior to the evaluation,
Bell explained the purpose of the examination to Buckner, but did not
warn him of the potential consequences of failing to cooperate. In
addition, neither Bell nor Childers accompanied Buckner to the exam-
ination. Dr. Rollins, the forensic psychiatrist who examined Buckner,
prepared the following outpatient summary:

    Mr. Buckner is a medium height, muscular man. Eye con-
    tact, attention, posture, and body movements were normal.
    He is overly respectful and gives the appearance of being
    cooperative, although he actually provided little informa-
    tion. No suicidal feelings, disorganized thinking, hallucina-
    tions, or delusions are noted. Perception, concentration,
    orientation, memory, intellectual functions are intact. Judg-
22                         BUCKNER v. POLK
     ment and insight appear average for his age and station. At
     this time, Mr. Buckner does not describe symptoms of a
     mental disorder. He is capable of proceeding to trial. He
     does not have a disorder that would relieve him of responsi-
     bility for his actions. Based on limited information provided
     by Mr. Buckner, no mitigating factors are identified.

J.A. 218-19.

   By early spring of 1993, Childers became embroiled in an unre-
lated tax investigation. J.A. 129 ("I had IRS agents threatening to take
everything I had. They wanted $100,000 and they wanted it right
then, so I had to hustle."). Childers subsequently sought to withdraw
himself from representing Buckner—a motion which the state trial
court ultimately denied on July 16, 1993. While the motion was pend-
ing, Childers continued to participate in the case, although he felt "un-
able to effectively represent Mr. Buckner, despite [his] best efforts."
J.A. 287.

   With approximately six weeks remaining before trial, counsel
finally began preparing for sentencing. Counsel interviewed Buck-
ner’s family, friends, and various law enforcement officials with
whom Buckner had worked as a confidential informant. During trial
preparations, both Bell and Childers became aware of two circum-
stances in Buckner’s childhood. Specifically, they learned that a fire
had killed Buckner’s younger brother Bobby, and that Buckner’s
father suffered from severe alcoholism. J.A. 136, 243.

   At some point, counsel consulted with the Death Penalty Resource
Center to obtain general impressions of their case. Upon the Death
Penalty Resource Center’s recommendation, Childers retained a psy-
chologist, Dr. Faye Sultan, to examine Buckner. However, Childers
never advised Buckner to cooperate with Dr. Sultan. As a result, Dr.
Sultan could not develop a professional opinion because Buckner
refused to cooperate during the examination. According to Dr. Sultan,
Buckner repeatedly stated, "[t]his is a waste of time because [Bell]
and [Childers] are going to get me off and I don’t need to be fooling
with this." J.A. 217 (internal quotation marks omitted). Feeling dis-
couraged, Childers simply abandoned his investigation into psycho-
                           BUCKNER v. POLK                           23
              1
logical issues. J.A. 175 ("I just moved on from that point on. . . . I
think my attitude was, you know, we’ve got to—we’ve got to get this
man found not guilty or else we’re going to have a rough time.").

   Without an evaluation from Dr. Sultan, counsel’s sole piece of psy-
chological evidence was the pretrial mental evaluation prepared by
Dr. Rollins. Counsel recognized that Dr. Rollins’s evaluation was
incomplete because it failed to mention the fire that had killed Buck-
ner’s younger brother or his father’s alcoholism. Nevertheless, coun-
sel did not follow up with Dr. Rollins, Dr. Sultan, or any other
psychiatric expert to address these deficiencies. To the contrary,
counsel decided to forego psychological evidence altogether based on
Buckner’s insistence that he did not need a psychological evaluation,
and Bell’s perception that Buckner appeared competent and well-
adjusted. Counsel therefore proceeded to trial without any expert tes-
timony regarding the psychological impact of the fire or Buckner’s
father’s alcoholism.

   During the guilt/innocence phase of trial, counsel attempted to
show that Buckner was acting undercover as a confidential informant
investigating Dow and that Jamie Bivens was the person who actually
shot Dow. The jury ultimately rejected that theory and convicted
Buckner of the murder. As the matter proceeded to the sentencing
phase, counsel felt completely unprepared because they had focused
almost exclusively on the guilt/innocence phase. In the week before
the sentencing hearing, Childers felt forced to apply what he later cal-
led a "cotton candy approach" to various aspects of Buckner’s life and
drafted mitigation factors mostly related to Buckner’s status as an
informant. J.A. 173. Based on his limited preparations for sentencing,
Childers resolved to "show that [Buckner] was a somewhat average
student, a hard worker, and somebody who became a snitch for the
police when he was arrested" through the testimony of his family
  1
   In late August, Childers attempted one last-ditch effort to acquire a
psychological evaluation from Dr. Sultan. However, Dr. Sultan sent an
unidentified person (whose credentials are unknown) to evaluate Buck-
ner. Buckner again did not cooperate. Childers then engaged an investi-
gator, who had no professional background in psychology, to interview
people acquainted with Buckner. This investigation was also fruitless.
24                          BUCKNER v. POLK
members, high school officials, youth minister, and various police
officers whom he had assisted as an informant. J.A. 171-72.

   Some of the details related to the fire and Buckner’s father’s alco-
holism trickled into the sentencing hearing. Buckner’s mother testi-
fied that she was at work when the fire started at approximately 1:15
a.m. Sentencing Hr’g Tr. 59, October 4, 1993. According to Buck-
ner’s mother, Buckner and his twin brother, Carl, who were then six
years old, had woken up because the closet in their bedroom had
caught fire. After waking their father, they realized they were trapped
in the house. Tragically, Buckner’s younger brother Bobby, who was
then four years old, died in the fire. Id. at 17 ("Carl and Cale got
[Bobby] to the living room, and his dog was in the bedroom, and he
run [sic] back to the bedroom, and him [sic] and his dog died
together."). In attempting to save Bobby from the fire, Buckner’s
father suffered burns over eighty percent of his body.

   Amber Phillips, Buckner’s cousin, testified that when she arrived
at the house nearly thirty or forty-five minutes later, the fire was still
"blazing." Id. at 148. She took Buckner and his twin brother to live
with her, while their father recuperated in the hospital for three or
four months. Id. at 149. Phillips subsequently enrolled Buckner in a
new school near her home, where he performed "remarkably well" but
appeared to be "very nervous." Id. at 151. She observed that Buckner
suffered from persistent stomach problems, took frequent bathroom
trips, and could not eat.

   Phillips further testified that during Buckner’s early childhood,
Buckner’s father had serious alcohol abuse issues, which frequently
rendered him emotionally unavailable. Id. at 145 ("[M]y uncle was an
alcoholic and therefore, was—physically was there; but emotionally,
maybe he was not there so much. . . . He went to, you know, different
facilities to help you stop; and he just never could; and that was—that
took a very predominant part of his life . . . ."). According to Phillips,
Buckner’s father began drinking as soon as he came home from his
day shift and frequently passed out early in the evening. Although
Buckner’s father had been muscular and strong, the house fire
"burned down his spine and his feet and his head and his arms" and
destroyed most of his flesh. Id. at 150. Phillips recalled that Buckner’s
                           BUCKNER v. POLK                           25
father appeared physically smaller, emotionally depressed, and "very
much absorbed in having lost a child." Id. at 156.

   During closing argument at the sentencing hearing, the prosecution
aptly asserted that counsel never established any negative effects aris-
ing from Buckner’s father’s alcoholism. Sentencing Hr’g Tr. 377,
October 6, 1993 ("He’s not had it that bad. Nothing about his father
being an abusive alcoholic father. Actually, there’s the exact oppo-
site."). Moreover, the prosecution pointed out that counsel had failed
to identify the fire as a mitigating factor in the Issues and Recommen-
dation form, and further suggested that the jury should not consider
it as a mitigating factor:

    You’re six years old, and your four-year old brother burns
    up in front of you. That’s tragic. There is no way that the
    State will deny that has to be about as tragic experience as
    one can go through, and there’s not an attempt to. What you
    have to consider is how does that lead to him standing out-
    side Eddie Dow’s house. You didn’t hear anything that
    would lead you to the conclusion it did. You have not heard
    anything that shows that affected George Cale Buckner.

Id. at 382 (emphasis added); id. at 382-83 ("The simple fact is that
they’ve not offered you any effect, and they certainly haven’t offered
you any effect that would lead to an excuse or even a partial excuse
as to what he was doing down there that night."); id. at 424 ("[The
fire] was not mitigating because you never heard any evidence about
how it affected Mr. Buckner that you would think you would want to
hear. No nightmares. No effect." (emphasis added)). Counsel did not,
and could not, respond to the condemning sting of the prosecution’s
words.

   The jury recommended death after considering forty-five submitted
mitigating factors, none of which mentioned the fire. Despite their
ultimate sentencing recommendation, the jury did find that the fact
that Buckner had grown up with an alcoholic father was a mitigating
factor. Moreover, the jury penciled in three additional considerations
in the catchall mitigating provision:

    A. Brother died in fire.
26                          BUCKNER v. POLK
       B. Two people were involved in the murder.

       C. Lack of parental involvement.

J.A. 302.

   Following his conviction and death sentence, Buckner submitted a
motion for appropriate relief ("MAR") before the state post-
conviction court ("MAR court"). In support of his motion, Buckner
proffered affidavits from Childers; Cynthia Neagle Maxwell, a miti-
gation expert; Claudia R. Coleman, Ph.D., a psychologist specializing
in forensic psychology, neuropsychology, and psychological assess-
ments; and Dr. Nathan Strahl, a board-certified psychiatrist specializ-
ing in forensic psychiatry.

  First, Childers attested that while preparing for trial, he became
consumed with his personal financial difficulties. As a result, he "was
not able, despite [his] desire and best effort, to spend the time on Mr.
Buckner’s case necessary in order to develop an adequate defense at
sentencing." J.A. 288. He felt that he "was not able to develop and
present effective mitigating evidence on Mr. Buckner’s behalf, which
evidence may have dissuaded a jury from sentencing Mr. Buckner to
death." Id. Stunningly, Childers was unaware that both mitigation
specialists and neuropsychologists were available to be used for the
sentencing phase:

       I should have engaged a mitigation specialist and a neurop-
       sychologist to examine and interview Mr. [B]uckner so that
       their findings could be presented to the jury. . . . [I] was
       unaware at the time I was representing Mr. Buckner, that
       both of these two types of experts were and are available to
       present facts and opinions to juries in the sentencing phase
       of death penalty cases.

Id.2
  2
   At the MAR hearing, Bell adhered to his position that presenting psy-
chological evidence would have undermined the sentencing strategy for
two reasons. First, Bell opined that the mitigation strategy piggybacked
                            BUCKNER v. POLK                              27
   Second, based on her reviews of Buckner’s school, medical, and
prison records and interviews with his family and friends, Maxwell
determined that Buckner’s "home life as a child was severely dys-
functional." J.A. 307. Specifically, Maxwell noted that Buckner
clearly remembered watching his father attempt to save Bobby during
the fire. For an unknown reason, the fire was "more traumatic for
[Buckner] than for his [twin] brother," to the extent that Buckner
developed a sleepwalking disorder. J.A. 308. The family never
resolved the cause of the fire, and at one point, Buckner and Carl
were believed to have accidentally started it. Moreover, Buckner’s
father became prone to intensified drinking spells on the "anniver-
sary" of the fire and abused Buckner’s mother, who had a personal
history of childhood abuse. Ultimately, Maxwell concluded that
Buckner suffered "severe" psychological trauma from the fire and his
father’s alcoholism, and later developed post-traumatic stress disorder
from these and other tragic circumstances prior to his involvement in
the murder. J.A. 311-13.

   Third, Dr. Coleman made the same findings concerning the trau-
matic events in Buckner’s childhood that Maxwell did after inter-
viewing and testing Buckner on three separate occasions, and
reviewing Maxwell’s notes. Coleman Aff. ¶ 3. In addition, Dr. Cole-
man determined that Buckner’s father’s alcoholism "caused him to be
inattentive to [Buckner] and caused significant emotional distress."
Id. According to Dr. Coleman, Buckner "vividly" remembered "the

the guilt/innocence strategy by showing that Buckner "was an extremely
smart individual who was working with the police." J.A. 255. Second,
Bell opined that psychological evidence would have undermined their
strategy of portraying Buckner as a brave, upstanding, and moral citizen:
    And if I had tried to introduce psychologicals that stated that he
    was—had some psychological impairment, it would have
    clashed with the image we were trying to present of the kid who
    taught weight-lifting, who went to Boy’s and Girl’s Clubs, who
    did cross-country, who did graduate, who did go to the Marines.
    And we would have just been at a cross-purposes in the sense of
    impeaching ourselves in front of the jury.
J.A. 244. Bell conceded, however, that having low emotional maturity
would not be inconsistent with being an informant. J.A. 256.
28                         BUCKNER v. POLK
intensity of his father’s mood when drinking." Id. Dr. Coleman also
noted that when Buckner became a confidential informant, he
strongly desired to perceive himself as an "undercover agent," thus
likening "his position to that of his older step-brother who was a
policeman and whom [Buckner] admired." Id. Based on her findings,
Dr. Coleman ultimately concluded that the traumatic events of Buck-
ner’s youth contributed to his dependent, naive, immature, histrionic,
and impulsive personality, which, in turn, led to "his involvement in
the capital offense with which he was charged and of which he was
later convicted." Id.

  Fourth, Dr. Strahl, who interviewed Buckner in October and
December of 1997, and reviewed Maxwell’s evaluation, concluded:

     I estimate that Cale Buckner’s emotional maturity at the
     time of the crime for which he was most recently convicted
     corresponded to a child of 12 years. Historically, Cale Buck-
     ner demonstrated traits which, at the time of the victim’s
     murder, revealed his need for acceptance, lack of ability to
     rationalize in a mature way, lack of ability to make mature
     decisions, and that he was easily influenced by others. In my
     opinion, Cale Buckner’s lack of emotional maturity contrib-
     uted materially to his involvement or participation in any of
     the crimes for which he has been convicted.

J.A. 292-93. Dr. Strahl further opined that with "time and with appro-
priate treatment," Buckner could become a constructive citizen. J.A.
293.

                                  II.

   In applying the two-prong test for ineffective assistance of counsel
claims under Strickland v. Washington, 466 U.S. 668 (1984), the
majority concludes that even if counsel’s performance was constitu-
tionally deficient, Buckner did not establish prejudice arising from
counsel’s failure to develop mitigation evidence regarding the fire or
his father’s alcoholism. See Op. at 12-15. For the reasons that follow,
I find that Buckner satisfied both elements of his ineffective assis-
tance of counsel claim.
                           BUCKNER v. POLK                          29
                                  A.

   To establish ineffective assistance of counsel under Strickland, the
petitioner must show (1) counsel’s performance was "deficient"; and
(2) "the deficient performance prejudiced the defense." Strickland,
466 U.S. at 687. Without articulating "specific guidelines for appro-
priate attorney conduct," the Supreme Court has explained that coun-
sel’s performance is "deficient" where it falls "below an objective
standard of reasonableness," as measured by "prevailing professional
norms." Wiggins v. Smith, 539 U.S. 510, 521 (2003) (internal quota-
tion marks and citations omitted). We must thus "judge the reason-
ableness of counsel’s challenged conduct on the facts of the particular
case, viewed as of the time of counsel’s conduct." Strickland, 466
U.S. at 690.

   Assuming that the petitioner establishes that counsel’s performance
was deficient, he must then prove prejudice—i.e., that "there is a rea-
sonable probability that, but for counsel’s unprofessional errors, the
result of the proceeding would have been different." Wiggins, 539
U.S. at 534 (internal quotation marks and citations omitted). A "rea-
sonable probability" refers to "a probability sufficient to undermine
confidence in the outcome." Id. (internal citations omitted). In making
this determination, we are required to "reweigh the evidence in aggra-
vation against the totality of available mitigating evidence." Id.

                                  B.

  Although the majority suggests, without deciding, that counsel’s
performance was constitutionally deficient, see Op. at 9-11, I would
hold that counsel’s conduct fell below an objective standard of rea-
sonableness under the first prong of Strickland.

   We have previously stated that counsel has the responsibility "to
adequately investigate and present evidence in mitigation of guilt."
Byram v. Ozmint, 339 F.3d 203, 209 (4th Cir. 2003) (citing Williams
v. Taylor, 529 U.S. 362, 395 (2000)). As in Strickland and Wiggins,
Buckner’s claim "stems from counsel’s decision to limit the scope of
their investigation into potential mitigating evidence." Wiggins, 539
U.S. at 521 (citing Strickland, 466 U.S. at 673). In this context, the
Supreme Court has explained that the reasonableness inquiry focuses
30                         BUCKNER v. POLK
on "whether the investigation supporting counsel’s decision not to
introduce mitigating evidence of [Buckner’s] background was itself
reasonable"—and "not whether counsel should have presented a miti-
gation case." Id. at 523 (internal citations omitted). Specifically, the
Court stated in Strickland:

     [S]trategic choices made after thorough investigation of law
     and facts relevant to plausible options are virtually unchal-
     lengeable; and strategic choices made after less than com-
     plete investigation are reasonable precisely to the extent that
     reasonable professional judgments support the limitations on
     investigation. In other words, counsel has a duty to make
     reasonable investigations or to make a reasonable decision
     that makes particular investigations unnecessary. In any
     ineffectiveness case, a particular decision not to investigate
     must be directly assessed for reasonableness in all circum-
     stances, applying a heavy measure of deference to counsel’s
     judgments.

Strickland, 466 U.S. at 690-91 (emphasis added).

   The record reflects that counsel became aware of the fire that killed
Buckner’s younger brother and his father’s alcoholism during trial
preparations. After consulting with the Death Penalty Resource Cen-
ter, Childers retained Dr. Sultan to conduct a psychological examina-
tion. When Buckner initially rebuffed Dr. Sultan’s attempt to examine
him, Childers did not advise Buckner to cooperate. Instead, Childers
became discouraged and simply abandoned his investigation into psy-
chological mitigation evidence.

  Without a psychological evaluation from Dr. Sultan, Bell and
Childers were therefore left with the limited outpatient summary pre-
pared by Dr. Rollins, the forensic psychiatrist who had examined
Buckner in the previous year. Although counsel realized that the eval-
uation did not mention either the fire or Buckner’s father’s alcohol-
ism, they did not follow up with Dr. Rollins, Dr. Sultan, or any other
expert. In fact, Childers admitted that he was "unaware" that he could
have presented expert testimony from a mitigation specialist or
neuropsychologist at the sentencing hearing. J.A. 288. Counsel thus
proceeded to trial without the benefit of any psychological expert tes-
                           BUCKNER v. POLK                           31
timony regarding the impact of the fire or Buckner’s father’s alcohol-
ism.

   Set in context, counsel’s decision to forego psychological mitigat-
ing factors without any competent information concerning the exis-
tence of trauma flowing from Buckner’s childhood experiences was
unreasonable. Despite being well aware of the obviously devastating
circumstances of the fire and Buckner’s father’s alcoholism, counsel
never procured a professional opinion addressing their psychological
impact. See Wiggins, 539 U.S. at 524-27 (counsel’s failure to expand
their investigation beyond the presentence investigation report and the
social services report, which detailed the defendant’s history of child-
hood abuse, was unreasonable); see Jennings v. Woodford, 290 F.3d
1006, 1013-14 (9th Cir. 2002) (counsel’s reliance on psychiatrist’s
preliminary examination, which was not meant to rule out mental
defenses, was unreasonable in light of counsel’s awareness of the
defendant’s long-time drug abuse, childhood sexual behavior, and sui-
cide attempts); Lambright v. Stewart, 241 F.3d 1201, 1207 (9th Cir.
2001) (counsel’s failure to obtain a psychiatric evaluation was unrea-
sonable in light of counsel’s awareness of the defendant’s wartime
experience and drug abuse). Cf. Gilbert v. Moore, 134 F.3d 642, 654
(4th Cir. 1998) (en banc) (counsel properly limited investigation into
psychiatric issues after pretrial evaluations failed to raise any issues
of serious mental or emotional problems). Instead, as Childers admit-
ted, counsel succumbed immediately to defeatism in the face of Buck-
ner’s reluctance to present psychological mitigation evidence. J.A.
141 (Childers, stating that "I think I should have pushed that psycho-
logical issue more. It was discouraging. I felt like I was running into
dead ends and maybe those roads I followed wouldn’t have led to
dead ends if I had had some help."); Blanco v. Singletary, 943 F.2d
1477, 1501 (11th Cir. 1991) (counsel’s failure to investigate and pre-
sent mitigation evidence was unreasonable where "[c]ounsel essen-
tially acquiesced in [the defendant’s] defeatism without knowing what
evidence [the defendant] was foregoing.").

   Moreover, by focusing exclusively on the guilt/innocence phase of
trial, counsel doomed their chances of developing a coherent mitiga-
tion strategy, presenting expert witnesses, or fleshing out Buckner’s
psychological history. The 1989 version of the American Bar Associ-
ation Guidelines for the Appointment and Performance of Defense
32                            BUCKNER v. POLK
Counsel in Death Penalty Cases ("1989 ABA Guidelines"), which the
Supreme Court has recognized as a guide for "determining what is
reasonable," Strickland, 466 U.S. at 688, instructs attorneys to begin
their preparations for both the guilt/innocence phase and sentencing
phase immediately upon joining a case:

      Counsel should conduct independent investigations relating
      to the guilt/innocence phase and to the penalty phase of a
      capital trial. Both investigations should begin immediately
      upon counsel’s entry into the case and should be pursued
      expeditiously.

1989 ABA Guidelines § 11.4.1.A, superseded by ABA Guidelines for
the Appointment and Performance of Defense Counsel in Death Pen-
alty Cases § 4.1 Commentary (rev. ed. 2003), reprinted in 31 Hofstra
L. Rev. 913, 925 (2003) ("2003 ABA Guidelines").3

   Here, counsel did "most" of their preparations for mitigation during
"the last week or so of the guilt/innocence phase and then while [the
sentencing hearing] was going on." J.A. 166; see Williams, 529 U.S.
at 395 (finding ineffective assistance of counsel where counsel began
preparing for sentencing one week before trial and failed to conduct
  3
     The 2003 ABA Guidelines further clarify that:
      Investigation and planning for both phases must begin immedi-
      ately upon counsel’s entry into the case . . . . Counsel must
      promptly obtain the investigative resources necessary to prepare
      for both phases, including at minimum the assistance of a profes-
      sional investigator and a mitigation specialist, as well as all pro-
      fessional expertise appropriate to the case.
2003 ABA Guidelines at 925 (internal footnotes omitted). Although the
1989 ABA Guidelines, and not the 2003 ABA Guidelines, were in effect
at the time of Buckner’s trial and sentencing, I refer to the 2003 ABA
Guidelines "because they are the clearest exposition of counsel’s duties
at the penalty phase of a capital case . . . ." Hamblin v. Mitchell, 354 F.3d
482, 488 (6th Cir. 2003). As the Sixth Circuit has observed, the 2003
ABA Guidelines merely "explain in greater detail than the [1989 ABA
Guidelines] the obligations of counsel to investigate mitigating evidence
. . . [and] do not depart in principle or concept" from Strickland or Wig-
gins. Id. at 487.
                           BUCKNER v. POLK                           33
investigation into prison and social services records that would have
revealed the defendant’s "nightmarish childhood"). Undoubtedly, the
hurried circumstances surrounding counsel’s preparation for the sen-
tencing hearing led to the "shotgun" approach they ultimately adopted
in presenting a mitigation defense to the jury.4

   Despite the deficiencies apparent in counsel’s performance, the
state post-conviction court, which had reviewed Buckner’s MAR,
nevertheless concluded that counsel’s decision to abandon the investi-
gation was reasonable based on Buckner’s refusal to cooperate, his
denials of psychological trauma, and counsel’s personal observations
of his behavior. The MAR court alternatively determined that counsel
reasonably decided that psychological mitigating evidence was incon-
sistent with their sentencing strategy. For the reasons that follow, I
conclude that the MAR court’s conclusions must be rejected under the
Anti-Terrorism and Effective Death Penalty Act of 1996 ("AEDPA"),
28 U.S.C. § 2254, because they rest on objectively unreasonable
applications of Strickland. See Humphries v. Ozmint, 397 F.3d 206,
215 (4th Cir. 2005) (en banc) (federal habeas relief may not be
granted "unless the state court’s adjudication of the claim resulted in
a decision that was contrary to, or involved an unreasonable applica-
tion of, clearly established Federal law, as determined by the Supreme
Court of the United States." (internal quotation marks and citations
omitted)).

    First, Buckner’s reluctance in submitting to psychological evalua-
tion did not absolve counsel of their duty to investigate clear warning
signs of psychological trauma. The 1989 ABA Guidelines provide that
"[t]he investigation for preparation of the sentencing phase should be
conducted regardless of any initial assertion by the client that mitiga-
tion is not to be offered." 1989 ABA Guidelines § 11.4.1.C.l (empha-
sis added); id. at § 11.4.1 commentary ("Counsel’s duty to investigate
is not negated by the expressed desires of a client."). In other words,
"[s]imply because a defendant objects to the development of evidence
. . . does not necessarily absolve his lawyers from gathering that evi-
dence." Frye v. Lee, 235 F.3d 897, 904 (4th Cir. 2000); see also Silva
  4
   These problems were further exacerbated by Childers’s preoccupation
with his financial difficulties, which compelled him to seek withdrawal
from the case.
34                         BUCKNER v. POLK
v. Woodford, 279 F.3d 825, 839-40 (9th Cir. 2002) (finding ineffec-
tive assistance of counsel where counsel abandoned investigation into
the defendant’s family history based on his refusal to allow counsel
to contact his parents); Carter v. Bell, 218 F.3d 581, 596 (6th Cir.
2000) (finding ineffective assistance of counsel where counsel failed
to investigate mental health issues and noting that "reluctance on Car-
ter’s part to present a mental health defense or to testify should not
preclude counsel’s investigation of those factors"); Blanco, 943 F.2d
at 1502 (stating that "a defendant’s desires not to present mitigating
evidence do not terminate counsels’[sic] responsibilities during the
sentencing phase of a death penalty trial: The reason lawyers may not
blindly follow such commands is that although the decision whether
to use such evidence is for the client, the lawyer first must evaluate
potential avenues and advise the client of those offering potential
merit" (internal quotation marks and footnote omitted)).

   When counsel had an opportunity to gather psychological evidence
through Dr. Sultan’s examination of Buckner, they did not accom-
pany Buckner to the examination or advise him to cooperate. Nor did
they follow up with Dr. Rollins, the forensic psychiatrist who initially
examined Buckner, even after realizing that his outpatient summary
did not address the fire or Buckner’s father’s alcoholism. See Caro v.
Calderon, 165 F.3d 1223, 1228 (9th Cir. 1999) (finding ineffective
assistance of counsel where counsel, who was aware of petitioner’s
chemical poisoning, failed to retain experts on chemical poisoning, to
inform the experts who examined the petitioner that he had been poi-
soned, and to ask the experts about the effects of poisoning); id. ("All
counsel had to do was ask the question ‘What did all that extraordi-
nary exposure to chemicals do to his brain?’"). Counsel also failed to
take other steps in retrieving Buckner’s educational, medical, mili-
tary, or family records. See 1989 ABA Guidelines § 11.4.1.D.2.C
(instructing attorneys to collect information related to the defendant’s
medical history, educational history, military records, employment
and training, family and social history, prior correctional experiences,
and religious and cultural influences); Silva, 279 F.3d at 847 ("[I]f a
client forecloses certain avenues of investigation, it arguably becomes
even more incumbent upon trial counsel to seek out and find alterna-
tive sources of information and evidence, especially in the context of
a capital murder trial."). Cf. Byram, 339 F.3d at 210 (counsel spent
"a substantial amount of time" investigating mitigation evidence by
                           BUCKNER v. POLK                            35
obtaining the defendant’s childhood and school records; reviewing his
mother’s medical records to determine possible alcohol abuse during
her pregnancy; and retaining a forensic psychiatrist, forensic psychol-
ogist, private investigator, and a social worker, who actually testified
about the defendant’s psychosocial state during the sentencing hear-
ing).

   Although Buckner certainly demonstrated recalcitrance in submit-
ting to psychological examination, counsel made no attempt to ensure
that he was making an informed choice in foregoing such evidence.
See 1989 ABA Guidelines § 11.4.1 commentary ("The attorney must
first evaluate the potential avenues of action and then advise the client
on the merits of each."). Specifically, counsel never apprised Buckner
of the consequences he faced by refusing to cooperate. See Hamblin,
354 F.3d at 492 (finding ineffective assistance of counsel where coun-
sel declined to investigate the defendant’s mental condition upon his
wishes, but did not inform him as to "the importance of mitigation to
the penalty phase or the consequences of limiting the penalty phase
to his unsworn statement and the testimony of [his one-time lover]");
Emerson v. Gramley, 91 F.3d 898, 906 (7th Cir. 1996) ("Previous
cases in which a decision not to introduce evidence in mitigation has
been found consistent with effective assistance of counsel have
emphasized that [the] lawyer and judge warned the defendant of the
consequences of the decision."). Cf. Frye, 235 F.3d at 905 (finding no
ineffective assistance counsel where counsel "painstakingly informed
Frye of the consequences of not involving family members in the mit-
igation stage" and provided some expert psychological testimony at
the sentencing hearing, despite Frye’s continued unwillingness to pro-
vide access to his family members (emphasis added)).

   Second, counsel’s decision to abandon the investigation cannot be
justified by Bell’s personal observations of Buckner’s disposition or
Buckner’s belief that he had not suffered trauma. See 2003 ABA
Guidelines at 956-57 ("Counsel’s own observations of the client’s
mental status, while necessary, can hardly be expected to be sufficient
to detect the array of conditions (e.g., post-traumatic stress disorder,
fetal alcohol syndrome, pesticide poisoning, lead poisoning, schizo-
phrenia, mental retardation) that could be of critical importance."
(internal footnote omitted)); see also Rompilla v. Beard, 125 S. Ct.
2456, 2468-69 (2005) (noting that had counsel reviewed defendant’s
36                         BUCKNER v. POLK
prior conviction file, they would have discovered a multitude of miti-
gation leads, including childhood and mental health records which
controverted defendant’s earlier "benign" representations of his
upbringing and mental state); Carter, 218 F.3d at 596 ("The sole
source of mitigating factors cannot properly be that information
which defendant may volunteer; counsel must make some effort at
independent investigation in order to make a reasoned, informed deci-
sion as to their utility."). Simply put, neither counsel nor Buckner was
qualified in the field of psychology or psychiatry to assess Buckner’s
mental health.

   Third, counsel cannot rely on strategic considerations to justify
their decision to forego a psychological defense, because that decision
was uninformed. Counsel did not know how, if at all, the fire and
Buckner’s father’s alcoholism had affected Buckner. See 1989 ABA
Guidelines § 11.4.1 commentary ("Without investigation, counsel’s
evaluation and advice amount to little more than a guess."). In the
absence of that information, they could not make a reasoned decision
as to whether psychological evidence would be inconsistent with their
mitigation strategy to portray Buckner as a courageous informant who
risked his life to assist the police. See Wiggins, 539 U.S. at 525
("[A]ny reasonably competent attorney would have realized that pur-
suing these leads was necessary to making an informed choice among
possible defenses . . . ."). Nor could they make an informed decision
as to whether a psychological defense could be more compelling to
a jury than the theory they intended to present. Because counsel pre-
maturely abandoned the investigation, they could not make a "fully
informed decision with respect to sentencing strategy." Id. at 528.

   After reviewing the record, I therefore conclude that counsel’s con-
duct fell far below an objective standard of reasonableness, as defined
by Strickland, Wiggins, and the 1989 ABA Guidelines, which were the
then-prevailing norms of attorney conduct. To the extent that the
MAR court concluded that counsel’s conduct was acceptable, its justi-
fications rested on unreasonable applications of Strickland and Wig-
gins. See Williams, 529 U.S. at 387 ("Section 2254(d) requires us to
give state courts’ opinions a respectful reading, and to listen carefully
to their conclusions, but when the state court addresses a legal ques-
tion, it is the law as determined by the Supreme Court of the United
States that prevails." (internal quotation marks and citations omitted)).
                           BUCKNER v. POLK                          37
Accordingly, I would hold that Buckner satisfied the first prong of
Strickland.

                                  C.

   Having concluded that Buckner established the objective unreason-
ableness of counsel’s performance, I now consider whether Buckner
has shown prejudice under the second prong of Strickland. After
reviewing the record, I would hold that counsel’s failure to include
psychological mitigation evidence regarding Buckner’s dysfunctional
childhood and stunted emotional development—conditions that were
certainly relevant to his moral culpability—deprived Buckner of his
opportunity to present a meaningful mitigation defense. Because I
find that Buckner has established prejudice under Strickland, I cannot
join the majority.

   To show prejudice, the defendant must establish that there is a rea-
sonable probability that, but for counsel’s unprofessional errors, "at
least one juror would have struck a different balance" between life
imprisonment and death. Wiggins, 539 U.S. at 537. Indeed, under
North Carolina law at the time of Buckner’s conviction, jurors must
be unanimous in imposing the death penalty. State v. Spruill, 360
S.E.2d 667, 697 (N.C. 1987). Absent juror unanimity, the defendant
is automatically sentenced to life imprisonment. N.C. Gen. Stat.
§ 15A-2000(b).

   Prejudice therefore turns on whether there is a reasonable probabil-
ity that the available psychological mitigation evidence would have
convinced at least one juror to choose life imprisonment over death.
Evidence concerning the defendant’s childhood, social background,
character, and mental health is highly relevant to sentencing determi-
nations because of the "belief, long held by this society, that defen-
dants who commit criminal acts that are attributable to a
disadvantaged background, or to emotional or mental problems, may
be less culpable than defendants who have no such excuse." Boyde v.
California, 494 U.S. 370, 382 (1990) (internal quotation marks and
citations omitted). See also Tennard v. Dretke, 542 U.S. 274, 287
(2004) ("[I]mpaired intellectual functioning is inherently mitigat-
ing."); Eddings v. Oklahoma, 455 U.S. 104, 115 (1982) ("Nor do we
doubt that the evidence Eddings offered was relevant mitigating evi-
38                          BUCKNER v. POLK
dence . . . . Evidence of a difficult family history and of emotional
disturbance is typically introduced by defendants in mitigation."
(internal citations omitted)); Cole v. Dretke, 418 F.3d 494, 501 (5th
Cir. 2005) (evidence of family history and emotional disturbance are
relevant mitigating factors). In particular, psychological mitigation
evidence can be powerful in persuading jurors to choose life impris-
onment over death. Smith v. Mullin, 379 F.3d 919, 942 (10th Cir.
2004) (noting that jurors respond strongly to mitigation evidence that
the defendant has suffered a mental illness); Silva, 279 F.3d at 847
(finding that counsel’s failure to present "potentially compelling" evi-
dence regarding the defendant’s childhood, mental illnesses, organic
brain disorders, and substance abuse was prejudicial); Middleton v.
Dugger, 849 F.2d 491, 495 (11th Cir. 1989) (observing that psychiat-
ric evidence "has the potential to totally change the evidentiary pic-
ture by altering the causal relationship that can exist between mental
illness and homicidal behavior.").

   Here, counsel’s prematurely aborted investigation left behind a
wealth of psychological evidence explaining how Buckner’s dysfunc-
tional childhood contributed to his criminal behavior—precisely the
sort of evidence jurors find compelling. During the post-conviction
investigation, Maxwell, a mitigation specialist who reviewed Buck-
ner’s school, family, and prison records, and interviewed his family
and friends, determined that Buckner’s "home life as a child was
severely dysfunctional," particularly after the fire that killed his youn-
ger brother. J.A. 307. Buckner clearly remembered watching his
father attempt to save his younger brother from the fire and reacted
more dramatically to these events than did his twin brother. Accord-
ing to Maxwell, Buckner developed "symptoms of distress resulting
in nightmares and a sleepwalking disorder" after the fire. J.A. 308.
Moreover, the pre-existing familial tensions worsened after the fire.
At one point, Buckner and his twin brother were believed to have
started the fire—a rumor that continued to roil family relationships.
In addition, Buckner’s father had "significant anniversary reactions
each January around the date of the fire" by engaging in escalated
drinking spells. J.A. 309. Buckner saw his father beat his mother, who
had a personal childhood history of abuse, and frequently fled through
the window with his twin brother during these attacks.

  Based on Buckner’s troubled childhood, Maxwell concluded that
Buckner, who had never received any professional counseling, was
                          BUCKNER v. POLK                          39
"severely traumatized" by the fire and "suffered severe emotional
abuse at the hands of his parents due to his father’s alcoholism, his
father’s physical abuse of his mother, and the general neglect by both
parents." J.A. 311-12. In addition, Maxwell concluded that Buckner
likely "was suffering from post-traumatic stress disorder at the time
of the crime" because of recent events such as his absence without
leave from military service, his parents’ separation, his mother’s
rumored homosexual relationship, his separation from his own wife,
his mother’s ovarian cancer, and his father’s death. J.A. 313.

   Dr. Coleman, a psychologist specializing in forensic psychology,
neuropsychology, and psychological assessments, concurred with
Maxwell’s findings concerning Buckner’s traumatic childhood after
interviewing and testing him on three separate occasions. Coleman
Aff. ¶ 3. Dr. Coleman further determined that Buckner’s father’s alco-
holism "caused him to be inattentive to [Buckner] and caused signifi-
cant emotional distress." Id. During his interviews with Dr. Coleman,
Buckner "vividly" remembered the "intensity of his father’s mood
when drinking" and recalled fleeing the house with his mother and
brother until his father had "passed out." Id. Moreover, Dr. Coleman
noted that when Buckner became a confidential informant, he con-
vinced himself that he was serving as an "undercover agent," thus lik-
ening "his position to that of his older step-brother who was a
policeman and whom [Buckner] admired." Id.

  Based on her findings, Dr. Coleman ultimately concluded that
Buckner’s dysfunctional background contributed to his excessively
naive, immature, dependent, histrionic, and impulsive behavior,
which, in turn, led to his involvement in Dow’s murder:

    i. Psychological assessment revealed that [Buckner] is a
    naive individual whose social interaction is highly influ-
    enced by his high dependency needs and his need for affec-
    tion and acceptance. His general personality traits reflect
    dependent, histrionic, immature, and impulsive features. He
    has difficulty admitting even common weaknesses and feel-
    ings, and is immature and suggestible, viewing the world in
    a simplistic manner.

    j. The type of personality style described above explains
    how [Buckner] could rationalize transforming his role as a
40                         BUCKNER v. POLK
     simple police informant into an idealized role as an under-
     cover agent. This role as an undercover agent was also con-
     sistent with that of his older police officer half-brother,
     whom he saw as successful, and whom he respected and
     attempted to emulate. It appears that he naively and imma-
     turely immersed himself in this role, somewhat unrealisti-
     cally, even wearing dramatic, stereotypical clothing when he
     was "working." It is my opinion that this situation led
     directly to [Buckner]’s association with his codefendants
     and ultimately, to his involvement in the capital offense with
     which he was charged and of which he was later convicted.

Id. Similarly, Dr. Strahl, the forensic psychiatrist who interviewed
Buckner and reviewed Maxwell’s notes about the fire and Buckner’s
family history, opined that Buckner’s exceptional immaturity led to
his participation in the murder:

     [Buckner] is exceptionally immature . . . for his chronologi-
     cal age and was exceptionally immature in the crime(s) for
     which he was sentenced to death. I estimate that Cale Buck-
     ner’s emotional maturity at the time of the crime for which
     he was most recently convicted corresponded to a child of
     12 years. Historically, Cale Buckner demonstrated traits
     which, at the time of the victim’s murder, revealed his need
     for acceptance, lack of ability to rationalize in a mature way,
     lack of ability to make mature decisions, and that he was
     easily influenced by others. In my opinion, Cale Buckner’s
     lack of emotional maturity contributed materially to his
     involvement or participation in any of the crimes for which
     he has been convicted.

J.A. 292-93 (emphasis added).

   Significantly, the post-conviction affidavits proffered by Maxwell,
Dr. Coleman, and Dr. Strahl were the first and only expert evaluations
of Buckner’s psychological development following the tragic events
of his youth. Although the jury heard cursory testimony from Buck-
ner’s mother and cousin regarding the factual circumstances sur-
rounding the fire and his father’s alcoholism, neither witness
addressed the effects on Buckner’s mental health. For this reason, the
                           BUCKNER v. POLK                           41
jury needed to hear expert evidence to understand the precise psycho-
logical trauma Buckner had suffered from his childhood experiences.
See Jermyn v. Horn, 266 F.3d 257, 311 (3d Cir. 2001) ("While the
jury clearly was aware that Jermyn claimed that he suffered from a
mental illness, the lack of directed and specific testimony about Jer-
myn’s childhood and its impact on Jermyn’s mental illness left the
jury’s awareness incomplete." (internal citations omitted)); Caro, 165
F.3d at 1227 ("The jury did not, however, have the benefit of expert
testimony to explain the ramifications of these experiences on Caro’s
behavior. Expert evidence is necessary on such issues when lay peo-
ple are unable to make a reasoned judgment alone."); Cunningham v.
Zant, 928 F.2d 1006, 1017 (11th Cir. 1991) ("[W]hile [Cunningham’s
mother] and Cunningham mentioned the plate in Cunningham’s head,
trial counsel failed to substantiate the existence of this injury or its
effects on Cunningham by introducing Cunningham’s medical
records or [Cunningham’s supervisor]’s testimony witnessing the
headaches."). The expert opinions proffered by Maxwell, Dr. Cole-
man, and Dr. Strahl thus filled this void by explaining that Buckner’s
dysfunctional childhood contributed to his exceptionally underdevel-
oped maturity level—the equivalent of that of a twelve year old—and
likely caused post-traumatic stress disorder. According to the experts,
these psychological defects precipitated Buckner’s descent into crimi-
nal behavior. See Smith, 379 F.3d at 943 (although the jury heard evi-
dence of the defendant’s impulsiveness and lack of emotional control,
they lacked "an explanation of how Mr. Smith’s organic brain dam-
age caused these outbursts of violence and caused this ‘kind hearted’
person to commit such a shocking crime").

   Without the guidance of expert evidence, the jury was left to specu-
late whether Buckner had suffered psychological trauma from his
childhood experiences and how, if at all, such trauma should bear on
their ultimate sentencing determination. Indeed, the prosecution right-
fully exploited counsel’s ineptitude by pointing out that counsel had
never established any psychological effects arising from Buckner’s
troubled childhood relevant to sentencing. Sentencing Hr’g Tr. 424,
October 6, 1993 ("[The fire] was not mitigating because you never
heard any evidence about how it affected Mr. Buckner that you would
think you would want to hear. No nightmares. No effect."). In
response, counsel, who failed to appreciate the significance of expert
evidence on these issues (and therefore prematurely aborted their
42                          BUCKNER v. POLK
investigation), did nothing to emphasize the fire or any other aspects
of Buckner’s troubled childhood as mitigating factors. Instead, coun-
sel completely downplayed what little evidence was presented con-
cerning Buckner’s troubled childhood by failing to address these
circumstances during closing argument or submit them to the jury as
mitigating factors.

   Despite counsel’s failure to develop or highlight these sympathetic
aspects of Buckner’s life, the jury affirmatively penciled in three miti-
gating factors on the Issues and Recommendation Form: (1) Buck-
ner’s younger brother had died in the fire; (2) two people had been
involved in Dow’s murder; and (3) Buckner had a lack of parental
involvement. Thus, at least one juror felt compelled to identify the
fire and lack of parental involvement as mitigating factors, indicating
that these circumstances were relevant to his or her determination of
Buckner’s moral culpability.5 In light of the jurors’ obvious interest
in these circumstances and the powerful effect of psychological
expert testimony in sentencing determinations, I must conclude that
the now-available mitigating evidence "might well have influenced
the jury’s appraisal" of Buckner’s appropriate punishment. Wiggins,
539 U.S. at 538 (internal quotation marks and citations omitted); see
also Stankewitz v. Woodford, 365 F.3d 706, 724 (9th Cir. 2004) (con-
sidering jury’s questions during sentencing deliberations regarding
the possibility of life imprisonment without parole as indicative of the
jury’s intent to consider life).

   Because counsel’s ineptitude prevented the jury from hearing this
evidence, the sentencing process itself was flawed. Reliability of the
sentencing process, which includes effective representation in pre-
senting a mitigation defense at the sentencing phase, takes on height-
ened importance in a death case. Strickland, 466 U.S. at 694 ("An
ineffective assistance claim asserts the absence of one of the crucial
assurances that the result of the proceeding is reliable, so finality con-
cerns are somewhat weaker and the appropriate standard of prejudice
should be somewhat lower."). Since death, in its finality, qualitatively
differs from any term of imprisonment, "there is a corresponding dif-
  5
   The jury’s specific identification of lack of parental involvement as
a mitigating factor is particularly remarkable considering that the jurors
had already adopted Buckner’s father’s alcoholism as a mitigating factor.
                            BUCKNER v. POLK                            43
ference in the need for reliability in the determination that death is the
appropriate punishment in a specific case." Woodson v. North Caro-
lina, 428 U.S. 280, 305 (1976) (plurality opinion); Caro, 165 F.3d at
1227 ("It is imperative that all relevant mitigating information be
unearthed for consideration at the capital sentencing phase."). With-
out adequate process, I cannot have sufficient confidence in the death
sentence imposed by the jury. Brownlee v. Harris, 306 F.3d 1043,
1069 (11th Cir. 2002) ("As long as the result of the particular pro-
ceeding is unreliable because of a breakdown in the adversarial pro-
cess that our system counts on to produce just results, our confidence
is undermined." (internal quotation marks and citations omitted)).

   I therefore disagree with the majority’s conclusion that Buckner
has not established prejudice arising from counsel’s failure to investi-
gate, develop, and present psychological expert testimony regarding
the effects of the fire, his father’s alcoholism, and other events during
his troubled youth. Considering that the expert opinions proffered by
Maxwell, Dr. Coleman, and Dr. Strahl speak to Buckner’s exception-
ally stunted emotional development and possible post-traumatic stress
disorder, I cannot conclude that this evidence simply adds "negligible
detail or credibility to mitigating factors that counsel had already pre-
sented to the jury." Op. at 17. The scant lay testimony presented dur-
ing the sentencing hearing simply permitted the jury to speculate that
Buckner suffered some unknown consequences because of the fire
and his father’s alcoholism, whereas the post-conviction expert opin-
ions established the actual and devastating nature of the trauma Buck-
ner suffered. In this regard, this expert evidence provided the only
basis for understanding the effects of the psychological trauma on
Buckner’s moral culpability for the purposes of sentencing.

   Furthermore, the majority’s subjective assessment of Buckner’s
psychological trauma as insignificant, see Op. at 16-17, ignores the
fact that on this record, at least one juror found the fire and lack of
parental involvement in Buckner’s life to be compelling mitigating
factors. If the jury penciled in these circumstances based on what little
evidence was presented at the sentencing hearing, expert testimony
that Buckner had the maturity level of a twelve year old and likely
suffered from post-traumatic stress disorder surely could have per-
suaded at least one juror to choose life imprisonment over death.
Indeed, the 2003 ABA Guidelines specifically recognize post-
44                         BUCKNER v. POLK
traumatic stress disorder, along with other mental conditions such as
schizophrenia, as factors that "could be of critical importance" in cap-
ital defense. 2003 ABA Guidelines at 956-57. Although it is "possible
that the jury could have heard it all and still have decided on the death
penalty, that is not the test." Rompilla, 125 S. Ct. at 2469.

   Despite the majority’s dismissive view of the now-available miti-
gation evidence, I note that this was not an open-and-shut case of
overwhelming guilt. Even through the sentencing phase, there was
doubt as to the degree of Buckner’s responsibility for the murder, as
demonstrated by the fact that at least one juror affirmatively wrote
"[t]wo people were involved in the murder" as a mitigating factor.
J.A. 302. Thus, at least one juror was in equipose as to who actually
murdered Eddie Dow. This uncertainty was undoubtedly compounded
by the fact that the jurors heard testimony that Bivens, the person
whom Buckner identified as the real shooter, received a sentence of
life imprisonment, rather than death, for his involvement in the mur-
der pursuant to a plea deal. Trial Tr. 395, September 14, 2003. Con-
sidering that at least one juror was still weighing the degree of
Buckner’s moral culpability in the murder, I find it highly likely that
the jury’s view of Buckner’s appropriate punishment was far from
being a foregone conclusion.

   Turning, then, to the MAR court’s similar conclusion that Buckner
had failed to show prejudice, I believe that its reasoning was objec-
tively unreasonable under Wiggins. In arriving at this conclusion, the
MAR court rejected the expert opinions proffered by Maxwell, Dr.
Coleman, and Dr. Strahl as not credible simply because they relied on
information obtained from Buckner and his family following his con-
viction. However, the reason why this evidence only surfaced in the
post-conviction proceedings was counsel’s ineffective performance.
Counsel never emphasized the importance of the sentencing phase,
choosing instead to focus exclusively on the guilt/innocence phase of
trial. Nor did counsel ever impress upon Buckner and his family the
significance of proffering information that could lead to mitigation
evidence. As a result, neither Buckner nor his family fully appreciated
the consequences of "choosing" to forego psychological mitigation
evidence. Significantly, the MAR court did not find that the new
information was false or that Buckner was malingering during Dr.
                           BUCKNER v. POLK                            45
Coleman’s psychological assessments or Dr. Strahl’s forensic psychi-
atric examinations.

   In addition, the MAR court’s categorical rejection of post-
conviction evidence would effectively preclude petitioners from
asserting a plethora of constitutional claims that rest on evidence that
should have been discovered prior to trial. Indeed, the premise of
many ineffective assistance of counsel claims is that counsel failed to
investigate, present a material fact, or advise a client prior to or dur-
ing trial. The very purpose of federal habeas review is to correct con-
stitutional errors after-the-fact. See Wiggins, 539 U.S. at 536
(weighing evidence adduced at trial "and the evidence adduced in the
habeas proceeding[s]" related to petitioner’s ineffective assistance of
counsel claim (internal quotation marks omitted and alterations in
original)).

   Furthermore, the majority’s attempts to rehabilitate the MAR
court’s credibility determination are unavailing. The majority posits
that the MAR court properly rejected the expert opinions because they
relied on information offered from people who had previously pro-
vided "directly contradictory stories to counsel prior and at trial." Op.
at 13. The majority supports this proposition by pointing to Buckner’s
denials that he had suffered psychological trauma, counsel’s investi-
gation revealing that Buckner had a loving relationship with his par-
ents, and Buckner’s mother’s testimony that Buckner had enjoyed a
relatively normal childhood. Id. at 13-14.

   However, the bare, unsubstantiated assertions by Buckner that he
was well-adjusted do not cast doubt on his credibility because, simply
put, he was not an expert qualified to assess his own mental health.
Moreover, the fact that Buckner had a loving relationship with his
parents does not necessarily contradict the experts’ findings that he
had suffered significant psychological trauma flowing from the fire or
his father’s alcoholism. Indeed, although Buckner’s mother testified
that Buckner had a stable childhood, she qualified her testimony
regarding Buckner’s childhood by declining to discuss the fire. Spe-
cifically, the full question and answer regarding Buckner’s childhood
is as follows:
46                         BUCKNER v. POLK
     Q: Right, but there was nothing in [Buckner’s] childhood
        that—except for the death of his brother—that was any
        different from any other typical teenager’s?

     A: No.

Sentencing Hr’g Tr. 70, October 4, 1993 (emphasis added).

   The MAR court’s disposition of Buckner’s ineffective assistance of
counsel claim cannot withstand scrutiny even under the deferential
review prescribed by AEDPA. See Miller-El v. Cockrell, 537 U.S.
322, 340 (2003) ("A federal court can disagree with a state court’s
credibility determination and, when guided by AEDPA, conclude the
decision was unreasonable or that the factual premise was incorrect
by clear and convincing evidence."). Counsel, who exhibited signs of
distress, disregard, and defeatism in performing their duties for the
sentencing phase, clearly impaired Buckner’s right to present a mean-
ingful mitigation defense. In light of the readily available expert miti-
gation evidence that now explains Buckner’s psychological and
emotional development following his troubled family history, I must
conclude that there is a reasonable probability that at least one juror
would have chosen life imprisonment over death. Accordingly, I find
that Buckner has established prejudice under the second prong of
Strickland.

                                  III.

   For the foregoing reasons, I would grant Buckner’s petition for writ
of habeas corpus on his ineffective assistance of counsel claim. I con-
cur in the majority’s opinion in all other respects.